In the

    United States Court of Appeals
                 For the Seventh Circuit
Nos. 16-1995 & 16-2113

UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                 v.


HERMAN JACKSON and
JANNETTE FARIA,
                                             Defendants-Appellants.


        Appeals from the United States District Court for the
            Northern District of Illinois, Eastern Division.
        No. 12 CR 00800 — Sharon Johnson Coleman, Judge.



      ARGUED APRIL 19, 2017 — DECIDED JUNE 13, 2017


   Before BAUER, POSNER, and HAMILTON, Circuit Judges.
   BAUER, Circuit Judge. A jury convicted Herman Jackson of
two counts of mail fraud in violation of 18 U.S.C. § 1341 and
nine counts of wire fraud in violation of 18 U.S.C. § 1343, as
well as two counts of making a false statement in violation of
18 U.S.C. § 1001 for his role in the scheme. Jackson’s former
2                                        Nos. 16-1995 & 16-2113

wife and codefendant, Janette Faria, was convicted of one
count of mail fraud, six counts of wire fraud, and one count
of making a false statement. Defendants-appellants timely
appealed, raising several challenges, including to the suffi-
ciency of the evidence. We affirm.
                      I. BACKGROUND
     This case stems from a scheme to defraud the State of
Illinois by falsely obtaining child care subsidies intended for
low-income families. Between 2003 and 2011, Jackson operated
three daycares in succession, all located in Cicero, Illinois:
St. Peters Christian Academy; Jubilee Daycare Center; and
ABC Cicero. Jackson housed the daycares in a building next to
the Ark of Safety Apostolic Faith Temple where he served as
pastor. Subsidies from the State of Illinois’ Child Care Assis-
tance Program largely funded the daycares. Before turning to
the facts of this case, it is necessary to provide a brief overview
of CCAP.
   CCAP is designed to provide low-income, working families
with affordable child care in order to allow parents to work, go
to school, or pursue job training. CCAP requires eligible
families to pay a portion of the cost of child care on a sliding
scale according to family size, income, and number of children
enrolled in daycare. A family’s share of the cost is referred to
as a co-payment, with the State paying the remaining costs
through CCAP. The subsidies are paid directly to the childcare
provider.
    Illinois Action for Children (AFC), a childcare resource and
referral agency, administered CCAP in Cook County, Illinois.
AFC sent childcare providers the applications for CCAP, and
Nos. 16-1995 & 16-2113                                         3

then processed the forms after they were completed. As part
of the application, parents were required to report certain
information, including the place of employment or the name of
educational institution that they attended, the employment or
school schedule, income, the number of children enrolled in
daycare, the name of childcare provider, and the number of
hours that the children were in daycare. Parents also had to
provide documentation verifying their income, such as pay
stubs or letters of employment.
    Eligibility for the program generally lasted six months.
Toward the end of the six-month term, AFC sent the childcare
provider a redetermination form, which was an abbreviated
application requiring parents to resubmit most of the informa-
tion contained in the initial application. Failure to submit a
redetermination form resulted in a loss of the subsidy. Child-
care providers submitted monthly reports to AFC, referred to
as childcare certificate reports, which documented the days
and hours that children covered under CCAP attended
childcare. In turn, AFC issued payment by check or direct
deposit to childcare providers.
    The crux of the government’s case is that Jackson, along
with Faria, submitted or directed the submission of dozens of
CCAP applications, employment verification letters, redeter-
mination forms, and monthly childcare certificate reports that
contained materially false information. Specifically, the
government contends that Jackson, along with Faria in
connection with ABC Cicero, defrauded the State by: (1) billing
for part-time children as though they attended full time; (2)
billing for children who never attended the daycares; (3) billing
for children who likely failed to qualify for subsidies because
4                                       Nos. 16-1995 & 16-2113

either their parents made too much money or were unem-
ployed; and (4) billing for months of childcare services that
were not provided because the daycares were not operational.
In total, the State paid over $2.28 million in subsidies to
Jackson’s daycares.
    On October 11, 2012, a federal grand jury returned an
indictment that charged Jackson with two counts of mail fraud,
ten counts of wire fraud, and two counts of making a false
statement. Faria was charged with one count of mail fraud,
seven counts of wire fraud, and one count of making a false
statement. The district court dismissed one count of wire fraud
as to both defendants-appellants prior to trial. Jackson and
Faria proceeded to trial on September 9, 2015. Two days later,
Jackson fired his attorney and proceeded pro se, with the
attorney serving on standby for the remainder of the trial. The
following evidence was adduced at trial.
    A. St. Peters Christian Academy
    In 2002, Jackson opened St. Peters Christian Academy,
which he owned and operated until it closed in early 2004.
Jackson’s ex-wife, LaKeisa Jackson, served as teacher, cook,
and director of the daycare. Ms. Jackson testified that she and
Jackson falsified information in paperwork submitted to AFC,
including parental employment information, income verifica-
tion letters, and the number of hours of childcare being
provided. Jackson also falsified or directed Ms. Jackson to
falsify information in applications and redetermination forms
submitted for their own children. Ms. Jackson also testified that
Jackson used the alias “Henry Walker” and directed her to use
the alias “Maria Young” on AFC paperwork. The aliases were
Nos. 16-1995 & 16-2113                                          5

used to submit numerous false employment verification letters
to AFC.
    Ms. Jackson stated that Jackson generally completed the
childcare certificate reports, but occasionally directed her to do
so. The State paid the maximum monthly reimbursement to the
provider as long as the children attending the daycare received
care for 80% of the days for which they were eligible. Jackson
instructed Ms. Jackson to falsify the reports to ensure that the
daycare received the maximum reimbursement for enrolled
children. Ms. Jackson testified that Jackson became angered
when she completed the reports with accurate attendance
information because St. Peters lost money. The next time she
completed the reports, Jackson stood over her to ensure the
attendance rate was inflated sufficiently to receive the maxi-
mum subsidy.
    Hugo Gonzalez and Roxana Rios, both parents with
children attending St. Peters, testified about Jackson’s fraudu-
lent conduct. Gonzalez stated that Jackson submitted an
application on his behalf that significantly underreported his
income. The application also stated that Gonzalez was a janitor
at St. Peters; he actually worked at PepsiCo. Jackson signed
the application using his alias, “Henry Walker.” In addition,
Jackson submitted childcare certificate reports for Gonzalez’s
child for more than a year after his child left the daycare in
order to continue collecting subsidies. During that time, two
recertification forms containing falsified information about
Gonzalez’s occupation and income were submitted to AFC
with Gonzalez’s forged signature.
6                                        Nos. 16-1995 & 16-2113

    Similarly, Rios testified that the application submitted to
AFC falsified her occupation and stated incorrectly that she
worked full-time instead of part-time. Rios worked as a part-
time teacher’s assistant at St. Peter’s, but her application stated
that she was a janitor. Her application was signed using
Jackson’s alias. Jackson submitted monthly childcare certificate
reports to AFC representing that Rios’ daughter attended
St. Peters from December 2002 through January 2004; Rios’
daughter did not attend St. Peters during this period. A forged
recertification form with falsified information was submitted
to AFC on her behalf.
    Lasana McNealey, a former AFC supervisor, testified that
Jackson provided him with cash payments in exchange for
expediting processing of St. Peters’ applications and recertifi-
cation forms. McNealey also stated that after noticing that most
of the applicants worked at St. Peters, he called the employer
phone number listed on the applications in order to verify
employment. He asked to speak with Henry Walker, who was
listed as the contact on the employment verification letters.
McNealey testified that after asking to speak with Henry
Walker, Jackson answered the phone and verified the parents’
employment. McNealey was fired in January 2004, in part
because of “issues with Mr. Jackson’s daycare center.”
   Soon after McNealey’s departure from AFC, subsidy
payments stopped being disbursed to St. Peters, and the
daycare closed. In total, more than $895,000 in AFC subsidy
payments were disbursed to St. Peters. Ms. Jackson testified
that Jackson spent the subsidy payments on houses and luxury
cars, as well as his church. The government presented financial
records corroborating these purchases.
Nos. 16-1995 & 16-2113                                        7

   B. Jubilee Daycare Center
    Jackson launched a new daycare in late 2005, operating out
of the same space as St. Peters. Jackson recruited Denise Pugh
to serve nominally as the owner of Jubilee; her name was used
on the Illinois Department of Children and Family Services’
application to open the daycare and on the incorporation
documents filed with the State. Pugh was unemployed, lacked
any daycare experience, and lived in a classroom on the second
floor of the daycare. Pugh testified that if she permitted
Jackson to open up the daycare in her name, she would have
a “job for life.” Ms. Jackson testified that the daycare was
opening in Pugh’s name so that “the licensing information and
everything would be able to go through.”
    Despite opening Jubilee in Pugh’s name, Jackson remained
responsible for the daycare. He made the hiring decisions,
submitted monthly childcare certificate reports, and controlled
the daycare’s bank account. Pugh performed such tasks as
opening the daycare, greeting parents and children, and
assisting with the completion of applications. Initially, Pugh
received no compensation for her employment; eventually,
Jackson paid her $400 per pay period. Pugh testified that
Jackson used several aliases while operating Jubilee.
    Ms. Jackson worked at Jubilee for several months but
resigned after she discovered that Jackson was withholding
taxes from Jubilee employees’ paychecks, but not submitting
the withholding to the IRS or Illinois Department of Revenue.
Ms. Jackson testified that Jackson, as he did previously at
St. Peters, falsified information in AFC applications pertaining
to the Jackson’s children. In addition, another parent, Maria
8                                      Nos. 16-1995 & 16-2113

Alcantar, testified that although she submitted an AFC
application, she chose not to enroll her daughter at Jubilee.
Nonetheless, Jackson submitted monthly childcare certificate
reports documenting that her daughter attended Jubilee full-
time from June to November of 2008, and the State paid Jubilee
based on the falsified reports.
    DCFS permanently closed Jubilee due to unsafe and
unsanitary conditions on August 18, 2008. However, Jackson
continued submitting monthly childcare certificate reports to
AFC with Pugh’s forged signature from August 2008 to
January 2009. As a result, the State paid out more than $12,000
for daycare services that never occurred.
    C. First FBI Interview
   Before the close of Jubilee, an FBI agent interviewed Pugh
about Jubilee’s operations. After Pugh reported the meeting to
Jackson, he told Pugh that if the FBI approached her again, she
should tell them that Jackson had no direct involvement with
Jubilee, and that Pugh rented Jubilee from Jackson.
    On August 11, 2008, two FBI agents interviewed Jackson.
He told them that he had no affiliation with Jubilee. He also
stated that he was not an “authorized signer” on Jubilee’s bank
account. At trial, the government introduced bank records
showing Jackson as a signatory on Jubilee’s bank account.
    D. ABC Cicero Kids
   A year after the close of Jubilee, Faria met with a Beth
Girardier, a DCFS daycare licensing representative, about
launching a new daycare, ABC Cicero, in the same space as
Jubilee and St. Peters. Faria told Girardier that she was the
Nos. 16-1995 & 16-2113                                          9

owner of ABC Cicero and gave Jackson a down payment to
open the daycare. Girardier performed a site visit prior to ABC
Cicero’s opening and found that the daycare had unqualified
staff and an infestation of various insects. After Faria rectified
the deficiencies found by Girardier, DCFS granted ABC Cicero
a permit.
    Faria hired Ruth Magos as the director of ABC Cicero; she
worked at the daycare for six months. Faria described herself
as the owner of ABC Cicero during Magos’ interview. Magos
testified that initially she set the employees’ schedules, but
Faria took over that responsibility. Faria also managed the
hiring of all ABC Cicero’s employees. Magos testified that all
calls to the daycare were forwarded to Faria’s cellular tele-
phone. Magos stated that she only saw Faria at ABC Cicero a
couple of times; she believed that Faria was living in Georgia.
However, the two communicated by telephone or email
regularly.
    Magos testified that Faria billed AFC for three months of
childcare services provided to Magos’ children, when in fact
her children never attended ABC Cicero. She also testified that
Faria, sometimes using the alias “Ana Ortiz”, billed AFC for
the full-time attendance of children who only attended part-
time. ABC Cicero billed and received subsidies for a period of
more than five months after the daycare had closed. Several
daycare employees, including Natalie Navarro and Hollie
Vela, corroborated Magos’ testimony. The State paid out more
than $166,000 for daycare services during the five months after
ABC Cicero closed.
10                                        Nos. 16-1995 & 16-2113

    Vela also testified that she initially communicated with
Faria over the phone regarding operational issues at the
daycare, such as lack of supplies and complaints from parents,
but at some point Jackson, under the alias “Keith”, took over
all communications pertaining to the daycare. She always
spoke to him by phone. Eventually, Vela overheard the pastor
of Ark of Safety Church speaking, and she realized that it was
“Keith’s” voice. Another employee, Shandelle Olofson, also
testified that she called Faria about the daycare, and Jackson,
under the alias “Chris”, answered the phone. She later realized
after hearing Jackson speak that they were the same individual.
    On February 17, 2011, Tiffany Cole, a health inspector for
the Town of Cicero, shut down ABC Cicero due to unsafe and
unsanitary conditions. Robin Bralower, who managed ABC
Cicero at the time, testified that she called Faria to notify her of
the closure. Bralower stated that she returned three weeks
after the closure to retrieve items that she left, and there were
no children or teachers there. Cole testified that city inspectors
returned to the daycare to confirm that it remained closed.
     E. The Single Mom’s Ministry
   Jackson started SMM with the aim of hiring single mothers
with multiple children to work at the church. The mothers’
employment involved attending church services on Sundays
and attending Bible study classes several times a week; in
exchange, Jackson paid them minimum wage. Program
participants were required to enroll their children at ABC
Cicero. Jackson expelled anyone from SMM who elected to use
a different daycare.
Nos. 16-1995 & 16-2113                                         11

   Jackson hired Sharon Ruff to run the program. He told her
the program was funded by a grant, corporate sponsors, and
wealthy individuals.
    Several SMM participants testified at trial. Each detailed
how ABC Cicero billed AFC for children that did not actually
attend the daycare, or billed for children at full-time status who
only attended part-time.
   F. Second FBI Interview
    FBI Special Agent Laura Miller testified regarding her
telephone interviews with Faria on November 21 and 22, 2011.
Miller stated that during the first call, Faria identified herself
as the owner of ABC Cicero. When Miller asked Faria who Ana
Ortiz was, she stated that Ortiz was an employee of ABC
Cicero but was uncertain of her position at the daycare. Miller
inquired about ABC Cicero’s closure, and Faria stated that the
daycare closed due to health violations, but that she was
unsure of the date of its closure.
    An hour later, Miller spoke with Faria again. Faria told
Miller that she continued to operate ABC Cicero after the
closure by sneaking children in a side door. At this point,
Miller believed Jackson was also on the phone, and told Faria
so. Jackson acknowledged his presence on the phone call, and
admitted to his involvement in the operation of ABC Cicero.
He agreed to speak with Miller the next day.
    The next day Miller and an agent from the Department of
Health and Human Services spoke with Jackson and Faria.
Jackson stated that he would occasionally fax in the monthly
childcare certificate reports to AFC on behalf of Faria. He also
12                                        Nos. 16-1995 & 16-2113

stated that ABC Cicero continued to operate in secret after it
closed; Faria reiterated this claim. Faria also acknowledged that
she completed and submitted the monthly certificate reports to
AFC, and that she used the alias “Ana Ortiz” to sign the
reports.
     G. Jury Verdict and Sentencing
    The jury found defendants-appellants guilty of all counts
on which they were tried. Defendants-appellants filed post-
trial motions challenging, among other things, the sufficiency
of the evidence. The court denied the motions. On April 29,
2016, the court sentenced Jackson to 60 months’ imprisonment.1
    At Faria’s sentencing hearing, the court calculated a
Guidelines range of 37 to 46 months, based on a total offense
level of 21 and a criminal-history category of I. The court then
analyzed the sentencing factors under 18 U.S.C. § 3553(a). In
particular, the court addressed the seriousness of the offense,
the need for general deterrence, the nature of the circumstances
of the offense, and the need to avoid unwarranted sentencing
disparities. The court imposed a sentence of 13 months’
imprisonment, substantially below the Guidelines range. The
court stated that the sentence was appropriate in light on
Faria’s lack of criminal history and the unlikelihood that she
would recidivate. The court also noted Faria’s remorse for her
conduct and her difficult upbringing.




1
   Because Jackson does not challenge his sentence, we omit the facts
surrounding his sentencing hearing.
Nos. 16-1995 & 16-2113                                         13

                       II. DISCUSSION
    On appeal, defendants-appellants renew the issues raised
in their post-trial motions. Defendants-appellants argue that
the evidence at trial was insufficient to support their convic-
tions for mail and wire fraud. Additionally, Faria also argues
that the court committed plain error by failing to grant a
mistrial as a result of certain conduct by Jackson. Next, she
contends that the district court erred by permitting the jury to
have a redacted copy of the indictment. Finally, she contends
that her sentence is substantively unreasonable. We address
each argument in turn.
   A. Sufficiency of the Evidence Challenge
    This court has described the task of successfully challenging
a conviction based on insufficient evidence as “a daunting one,
as the standard of review … is necessarily rigorous.” United
States v. Curtis, 324 F.3d 501, 505 (7th Cir. 2003). We must be
persuaded that after viewing the evidence in the light most
favorable to the prosecution, no rational trier of fact could have
found the essential elements of the crime beyond a reasonable
doubt. United States v. Durham, 645 F.3d 883, 892 (7th Cir. 2011)
(citation omitted). The requisite elements of mail or wire fraud
are: (1) a scheme to defraud; (2) an intent to defraud; and (3)
use of the mail (for 18 U.S.C. § 1341) or interstate wires (for 18
U.S.C. § 1343) in furtherance of that scheme. United States v.
Daniel, 749 F.3d 608, 613 (7th Cir. 2014) (citations omitted).
    Both defendants-appellants raise a sufficiency challenge.
We first address Jackson. He argues that the evidence at trial
was insufficient to prove that he intended to defraud the State.
In fact, the evidence of Jackson’s intent to defraud was over-
14                                      Nos. 16-1995 & 16-2113

whelming. LaKeisa Jackson testified that at St. Peters she and
Jackson used aliases to submit falsified AFC applications,
redetermination forms, and childcare certificate reports. She
testified that the certificate reports were falsified in order to
maximize the subsidy payments. Jackson obtained over
$895,000 in AFC subsidies at St. Peters, which he spent on
houses and luxury cars. Ms. Jackson stated that after St. Peters
closed, Jackson hid behind Pugh’s name to open Jubilee and
resume his scheme. At Jubilee, Jackson managed the operations
and the daycare’s bank account. According to Ms. Jackson, he
again submitted falsified AFC applications and childcare
certificate reports. He also failed to report his employees’
payroll taxes. Jackson’s intent to deceive authorities is under-
scored by his false statements to the FBI regarding his affilia-
tion with Jubilee.
    Regarding ABC Cicero, several SMM participants testified
that the daycare overbilled the State for their children’s
attendance at the daycare. Employees testified that Jackson,
under the aliases “Chris” and “Keith”, in conjunction with
Faria, directed operations of the daycare via telephone.
Furthermore, after ABC Cicero closed, defendants-appellants
continued to bill the State for several months of childcare
services, obtaining more than $166,000 in subsidies. Although
defendants-appellants claimed that after ABC Cicero closed
they continued to operate the daycare by sneaking children in
the side door, multiple witnesses testified to the contrary.
There is ample evidence for a jury to find beyond a reasonable
doubt that Jackson intended to defraud the State.
   Faria also argues that no reasonable jury could conclude
that she acted with an intent to defraud. She contends that her
Nos. 16-1995 & 16-2113                                        15

involvement at ABC Cicero was minimal, demonstrated by the
fact that witnesses saw her at the daycare only a few times. We
disagree. Witnesses testified that Faria hired and fired the
employees, set the schedule, and had all phone calls forwarded
to her cell phone. The government introduced evidence
proving that Faria was a signatory and controlled the daycare’s
bank accounts. Therefore, the evidence of her involvement at
ABC Cicero was substantial.
    Although Faria is correct that no witness testified to seeing
her complete a childcare certificate report, Agent Miller
testified that Faria admitted to submitting reports under the
alias “Ana Ortiz.” The government introduced numerous
fraudulent reports signed by “Ana Ortiz,” including most of
the reports for the period after ABC Cicero closed. In addition,
both Magos and Bralower, former directors of ABC Cicero,
testified to either faxing the AFC paperwork or leaving it for
Faria to pick up. As mentioned above, Faria attempted to
conceal the fraudulent childcare certificate reports submitted
after the daycare’s closure by claiming that the daycare
continued to operate by sneaking children in the side door.
Again, Faria and Jackson obtained $166,000 in subsidies for
that period of time. Such evidence is sufficient to prove that
Faria intended to defraud the State. Consequently, we will not
disturb the jury’s verdict as to the mail and wire fraud counts.
   B. Joint Trial Challenge
   Faria argues that having a joint trial unduly prejudiced her
due to certain conduct by Jackson. She offers a host of reasons.
She contends that Jackson made an argument during closing
about purported contracts he made with parents that permit-
16                                      Nos. 16-1995 & 16-2113

ted him to bill the State for times when the child was not at
daycare, an argument that Faria claims is an admission of
criminal activity that incriminated her. She also claims he
inappropriately called government witnesses “liars” during
closing. Finally, she argues that he introduced irrelevant facts
and sexual innuendo at trial. Faria concludes that, therefore,
she was denied her right to a fair trial.
    Faria has the burden of demonstrating that she was
prejudiced by the joint trial. United States v. Oglesby, 764 F.2d
1273, 1275–76 (7th Cir. 1985). “[W]hether a trial of two defen-
dants tried simultaneously infringes upon a defendant’s right
to a fair trial depends on whether it is within the jury’s
capacity … to follow admonitory instructions and to keep
separate, collate and appraise the evidence relevant only to
each defendant.” Id. at 1276 (citation omitted). We have held
that “[a] trial involving a pro se defendant and co-defendants
who are assisted by counsel is not prejudicial per se.” Id.
(citations omitted).
    Faria has not met her burden in proving she was prejudiced
by the joint trial. The Supreme Court has articulated a prefer-
ence for joint trials in the federal system in cases where
defendants are indicted together because “[t]hey promote
efficiency and serve the interests of justice by avoiding the
scandal and inequity of inconsistent verdicts.” Zafiro v. United
States, 506 U.S. 534, 537 (1993) (citations and quotation marks
omitted).
    Faria does not suggest, and our review of the record has not
indicated, that most of the problematic issues associated with
joint trials identified in Oglesby occurred in this case. Those
Nos. 16-1995 & 16-2113                                        17

issues include: “antagonistic defenses conflicting to the point
of being irreconcilable and mutually exclusive;” “a massive
and complex quantity of evidence making it almost impossible
for the jury to separate evidence as it related to each defendant
when determining each defendant's innocence or guilt;” and,
“gross disparity in the weight of the evidence against the
defendants[.]” Oglesby, 764 F.2d at 1276 (collecting cases).
    Faria claims that Jackson’s statement during closing
regarding purported contracts inculpated her, which is an issue
we recognized in Oglesby. See id. However, in Faria’s case, this
claim lacks merit. Faria argues that Jackson’s statement
prejudiced her and violated her Confrontation Clause rights
because she could not cross-examine him on that statement.
The notion of a contract that permitted the fraudulent billing
practices was introduced by LaKesia Jackson during her
testimony. Faria’s counsel was free to cross-examine Ms. Jac-
kson on the issue to combat any inculpatory effect the state-
ment might have. In addition, this testimony was provided
specifically with respect with to Jackson’s scheme at St. Peters
and Jubilee; neither counsel nor witness mentioned ABC Cicero
or Faria. We do not believe Faria’s Confrontation Clause rights
were violated. Further, we are not persuaded that Jackson’s
closing argument inculpated Faria.
    Turning to Faria’s other arguments, she relies on United
States v. Mannie, 509 F.3d 851 (7th Cir. 2007), to support her
contention that Jackson calling the government witnesses liars,
as well as introducing irrelevant facts and sexual innuendo,
deprived her of a fair trial. Mannie cannot carry the day,
however, as it is factually inapposite. In Mannie, a codefendant
18                                       Nos. 16-1995 & 16-2113

continually disrupted court proceedings, verbally assaulted
and attacked his attorneys. 509 F.3d at 853–55. Members of the
gallery also engaged in a campaign of harassment and intimi-
dation of the jurors. Id. at 855. We found that the rare circum-
stances present in Mannie denied the defendant a fair trial. Id.
at 857. Conversely, Jackson comported himself professionally
during the duration of the trial. There is nothing remarkable
about Jackson characterizing government witnesses as liars in
a closing argument. Moreover, Faria has failed to identify any
irrelevant facts or specific instances of sexual innuendo
introduced by Jackson. Consequently, Faria has failed to carry
her burden in proving she was prejudiced by the joint trial.
    Even if we maintained doubt about any prejudicial effect of
a joint trial, the district court adhered to the procedures set
forth in Oglesby regarding joint trials involving pro se defen-
dants to minimize any prejudice to Faria. See 764 F.2d at 1275
(citation omitted). The court appointed standby counsel. It
repeatedly instructed Jackson to refrain from speaking in the
first person. The court instructed the jury about Jackson’s dual
role as defendant and pro se attorney, and instructed that
nothing the lawyers said is evidence. In a further effort to limit
any prejudice to Faria, the court also directed the jury to
consider evidence against the defendants-appellants sepa-
rately. Therefore, we are satisfied that the district court did not
deprive Faria of a fair trial.
     C. Indictment Challenge
    Next, Faria argues that the district court erred by providing
a redacted copy of the indictment to the jury. She contends that
the indictment unduly prejudiced her before the jury by
Nos. 16-1995 & 16-2113                                        19

linking her to Jackson’s criminal conduct at his first two
daycares. We conduct our review for abuse of discretion.
United States v. Vega, 72 F.3d 507, 517 (7th Cir. 1995) (citation
omitted).
    As an initial matter, we note that providing a copy of the
indictment to the jury is common practice. See Pattern Criminal
Jury Instructions of the Seventh Circuit (2012 ed.) § 1.02 Comm.
cmt. In accordance with the Pattern Jury Instructions Commit-
tee Comment, all references to the grand jury were deleted.
The court also struck the signature line for the grand jury
foreperson and United States Attorney. In addition, Count
Eight was deleted and the subsequent counts renumbered. The
forfeiture allegation was also omitted.
    Furthermore, the indictment itself does not make any
reference to Faria having involvement with any daycare other
than ABC Cicero. The government made clear numerous times
that Faria’s involvement in the scheme was limited to ABC
Cicero. Therefore, we find it unlikely that indictment caused
the jury to connected Faria to Jackson’s schemes at the first two
daycares.
   To the extent there was any confusion by the jury about the
legal significance of the indictment, the court gave a proper
limiting instruction prior to opening statements, and read
Pattern Jury Instruction 1.02 prior to the jury’s deliberation.
The court also provided a written copy of the instruction for
use during deliberation. This was sufficient to address Faria’s
concerns regarding the propriety of providing the redacted
indictment to the jury. See United States v. Watts, 29 F.3d 287,
291 (7th Cir. 1994) (affirming the district court’s decision to
20                                      Nos. 16-1995 & 16-2113

provide a copy of the indictment where the court instructed the
jury that the indictment was not evidence and did not create
any inference of guilt). The district court did not err by
providing a redacted copy of the indictment.
     D. Sentencing Challenge
   Faria’s final argument is that the district court’s decision to
impose a prison sentence rather than probation renders her
sentence substantively unreasonable. Faria further contends
that the court failed to give proper weight to mitigating factors.
We disagree.
    We conduct our review under an abuse of discretion
standard. United States v. Anderson, 580 F.3d 639, 651 (7th Cir.
2009) (citation omitted). “Where, as here, the district court
imposes a below-guidelines sentence, it is presumed that the
sentence is not unreasonably high.” Id. (citation omitted). “We
will uphold [a] sentence so long as the district court offered an
adequate statement of its reasons, consistent with 18 U.S.C.
§ 3553(a), for imposing such a sentence.” United States v. Abebe,
651 F.3d 653, 657 (7th Cir. 2011) (citation and quotation marks
omitted).
    The district court provided a more than adequate statement
of its reasons. The court spoke at length about the reasons
undergirding the sentence, in particular the seriousness of the
offense, the need for general deterrence, the nature of the
circumstances of the offense, and the need to avoid unwar-
ranted sentencing disparities. In addition, the court gave
consideration to several mitigating factors, including Faria’s
lack of criminal history, low probability for recidivism, remorse
for her conduct, and difficult upbringing. Faria’s contention
Nos. 16-1995 & 16-2113                                           21

that the court failed to give sufficient consideration to mitigat-
ing factors is without merit, as “sentencing judges have
discretion over how much weight to give a particular factor.”
United States v. Reibel, 688 F.3d 868, 872 (7th Cir. 2012) (citation
omitted). Faria has offered no persuasive justification for
disturbing the presumptive reasonableness of her sentence. We
conclude that Faria’s sentence is substantively reasonable.
                      III. CONCLUSION
   We AFFIRM Jackson’s conviction, as well as Faria’s
conviction and sentence.